Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 rejected under 35 U.S.C. 101 because the broadest reasonable interpretation (BRI) of machine-readable medium is inclusive of signal media and other forms of transmission media.  
Machine readable media can encompass forms of signal transmission media that falls outside of the four statutory categories of invention.  MPEP 2106; citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  MPEP 2106. 
Applicant’s specification defines computer readable storage medium at paragraph 58, but does not provide an explicit definition for machine-readable medium. 
Applicant’s specification does not explicitly define the claimed medium as excluding transitory forms of signal transmission.   The broadest reasonable interpretation of the claimed medium in view of Applicant’s specification would therefore include ineligible subject matter.  Additional structural limitations such as a non-transitory computer readable medium storing a computer program or other computer readable media defined in such a way as to exclude signal transmission media would recite subject matter within one of the four statutory categories of invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-3, 6-7, 12-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2021/0312891) in view of Laude (US 2015/0262404)	
	
Claim 1
Bae discloses a method comprising: 
obtaining, by a processing system including a processor, a video stream (¶¶ 37, 50: “FIG. 1 illustrates an exemplary application screen image that comprises a combination of both screen content and natural video content…raw graphics data is received at an encoder 310”) 
identifying, by the processing system using a machine learning algorithm (¶¶ 54-55: “Machine learning is the umbrella term for computational techniques that allows models learn from data rather than following strict programming rules…including artificial neural networks (ANNs), deep learning methods, etc.…Any of these different types of networks may be employed by layer separation module 302 to perform the classification.”), in each of the plurality of frames a first region comprising a natural image and a second region comprising a synthetic graphic image (¶ 13: “partitioning graphic data into a plurality of graphic layers and classifying each of the plurality of graphic layers as either a screen content (SC) or a non-screen content (non-SC) layer.”)
separating, by the processing system, the natural image from the synthetic graphic image, to generate respectively a natural video and a graphics video (¶ 13: “partitioning graphic data into a plurality of graphic layers and classifying each of the plurality of graphic layers as either a screen content (SC) or a non-screen content (non-SC) layer.”);
encoding, by the processing system, the natural video to obtain an encoded video (¶ 63: “FIG. 3B is a flow diagram illustrating the manner in which non-SC layers may be rendered and encoded for video streaming”) 
processing, by the processing system, the graphics video to generate instructions for rendering graphic images at a client system (¶ 63: “SC layers may be transmitted using graphic streaming in accordance with an embodiment of the present invention. As noted previously, in one embodiment, the screen content is transmitted using streaming graphics commands (e.g., by transmitting Open Graphics Library (OpenGL) or DirectX commands used to render the SC layers) and rendered at the user device subsequent to transmission.”) and 
transmitting, by the processing system, the encoded video and the instructions to the client system via the network (¶ 63: “FIG. 3B is a flow diagram illustrating the manner in which non-SC layers may be rendered and encoded for video streaming while SC layers may be transmitted using graphic streaming in accordance with an embodiment of the present invention. As noted previously, in one embodiment, the screen content is transmitted using streaming graphics commands (e.g., by transmitting Open Graphics Library (OpenGL) or DirectX commands used to render the SC layers) and rendered at the user device subsequent to transmission.”), wherein the client system performs a decoding procedure for the encoded video (¶ 64: “a decoding module 318 for non-SC layer videos”), a rendering procedure for client-side graphics in accordance with the instructions (¶ 64: “module 354 renders the SC layers using the graphic commands before conveying the rendered layers to module 320.), and a compositing procedure to obtain a presentable video stream including the natural image and a client-side graphic corresponding to the synthetic graphic image (¶ 60: “Module 320 may then, based on, for example, alpha blending, determine how to combine the natural video layers with the SC layers to create a composite video 326 that is rendered on a display screen (not shown).”) 
Bae does not explicitly disclose, but Luade makes obvious in the same field of endeavor obtaining, by a processing system including a processor, a video stream (Laude, ¶ 28: “The server 211 may be any device configured to mixed video content as discussed herein. As non-limiting examples, the server 211 may be located in a cloud network as depicted in FIG. 2, may be located as a dedicated server in a home/office, or may comprise the video source 221. Regardless of the embodiment, the server 211 receives the mixed content video and partitions the frames of the video”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a video stream over a network.  As suggested by Bae at ¶¶ 3-5, the applications considered include streaming video in a broad array of contexts.  Laude discloses several different configurations for receiving, processing and transmitting video using client/server in the same field of endeavor.  One of ordinary skill in the art would therefore need only to select one of the topologies depending on the desired implementation.
Claim 2
Bae further discloses wherein the synthetic graphic image comprises an animation stream, the animation stream comprising compressed sets of graphics instructions, time series of graphics instructions, or a combination thereof (¶ 37, 63: “As shown in FIG. 1, an application screen may comprise both screen content 102 and natural video content 103. Screen content is typically computer-generated content and contains graphics, text, and animations unlike camera-captured content…SC layers may be transmitted using graphic streaming in accordance with an embodiment of the present invention. As noted previously, in one embodiment, the screen content is transmitted using streaming graphics commands (e.g., by transmitting Open Graphics Library (OpenGL) or DirectX commands used to render the SC layers) and rendered at the user device subsequent to transmission.””)
Claim 3
Bae does not explicitly disclose, but makes obvious wherein the machine learning algorithm is trained using an automated process comprising inputting to the machine learning algorithm a first feed including video frames having both natural video images and synthetic graphics and a second feed having the natural video images without the synthetic graphics (¶ 53-54: “In one embodiment, layer separation performed by layer separation module 302 may be based on classifiers generated by machine learning methods…Machine learning algorithms build a mathematical model based on sample data, known as “training data,” in order to make predictions or decisions without being explicitly programmed to perform the task”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider training using both natural and synthetic video.  As disclosed by Bae, the use of examples is consistent with conventional use in machine learning and would therefore be considered by one of ordinary skill in the art in this context because the intended purpose of the ML algorithm is to distinguish between both types of content. 
Claim 6
Bae does not explicitly disclose, but Laude makes obvious in the same field of endeavor wherein the client system comprises a mobile communication device, and wherein the presentable video stream is presented on the mobile communication device (Laude, ¶ 29: “the client 201 may be…a mobile phone, tablet computer…the client 201 decodes each area of each frame based on the partition information or decodes each sub-stream and combines the areas from each sub-stream into composite images based on the partition information.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a mobile devices in the context of claim 6.  As disclosed by Laude, the client may take many forms including a mobile device and is one of several conventional display devices used in streaming video.  One of ordinary skill in the art would therefore consider a mobile device as video streaming problems would still be present on a mobile device. 
Claim 7
Bae does not explicitly disclose, but Laude makes obvious in the same field of endeavor wherein the processing system comprises a cloud-based video encoding system (Laude, ¶ 28: “As non-limiting examples, the server 211 may be located in a cloud network as depicted in FIG. 2”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a video stream over a cloud service.  As suggested by Bae at ¶¶ 3-5, the applications considered include streaming video in a broad array of contexts.  Laude discloses several different configurations for receiving, processing and transmitting video using client/server in the same field of endeavor.  One of ordinary skill in the art would therefore need only to select one of the topologies depending on the desired implementation.
Claim 12
	The same teachings and rationales in claim 1 are applicable to claim 12 because Bae discloses a corresponding system in ¶ 50 and a machine learning separation system as disclosed by Bae would be an automated process. 
Claim 13
	The same teachings and rationales in claim 3 are applicable to claim 13.
Claim 14
	The same teachings and rationales in claim 6 are applicable to claim 14.
Claim 16
	The same teachings and rationales in claim 7 are applicable to claim 16.
Claim 17
	The same teachings and rationales in claim 7 (which adds the additional feature of mobile communication device) are applicable to claim 17.
Claim 18
	The same teachings and rationales in claim 3 are applicable to claim 18.
Claim 19
	The same teachings and rationales in claim 7 are applicable to claim 19.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2021/0312891) in view of Laude (US 2015/0262404) and Ekin, Temporal Detection and Processing of Transparent Overlays
Claim 5
Bae does not disclose, but Ekin makes obvious in the same field of endeavor wherein the identifying comprises identifying, in at least one of the plurality of frames, a third region comprising a synthetic graphic image that is partially transparent and overlies the natural image (Ekin, Introduction: “transparent overlays…may cause problems for video enhancement algorithms…highly desirable to automatically detect the locations of transparent overlays…”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider transparency.  As recognized by Ekin, when encoding, detection of transparent overlays is desirable to allow for optimal natural video coding (the purpose of Bae and Laude).  
Claim(s) 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2021/0312891) in view of Laude (US 2015/0262404) and Reisman (US 2015/0135206)
Claim 9
	Bae does not explicitly disclose, but Reisman makes obvious in the same field of endeavor wherein a size of the client-side graphic is different from that of the corresponding synthetic graphic (¶ 207: “Since a PC device using video as secondary content, or possibly for pointing device/screen support secondary to the TV (e.g., as a way to point to objects on the TV screen using the more convenient and precise pointing devices of a PC device set, such as one in which the TV screen content is mirrored on the PC monitor), could need less resolution than a TV or HDTV, the PC could obtain the video at this reduced, less intensive level.”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider different sizes in the context of claim 9.  As disclosed by Reisman, device capabilities such as screen resolution are a known factor in transmission of multicast streams and would therefore be considered to save bandwidth as would the size of the graphics content relative to the available screen resolution. 
Claim 15
	The same teachings and rationales in claim 9 are applicable to claim 15. 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2021/0312891) in view of Laude (US 2015/0262404) and Chen (US 2013/0039594)
Claim 10
Bae does not explicitly disclose, but Chen makes obvious wherein the client-side graphic enables user interaction with the presentable video stream (Chen, ¶¶ 3-5: “augmented video content, which consists of both natural video and rendered computer graphics, appears more and more…Therefore, MPEG-4 standard has already started to work on the coding method for the combination of natural video and computer graphics….In a nutshell, MPEG-4 SNHC combines graphics, animation, compression, and streaming capabilities in a framework that allows for integration with (natural) audio and video….In MPEG-4 part 11, BIFS (Binary Format for Scene Description) was defined with generic graphic tools such as interpolator compression. The BIFS specification has been designed to allow for the efficient representation of dynamic and interactive presentations, comprising 2D & 3D graphics, images, text and audiovisual material. The representation of such a presentation includes the description of the spatial and temporal organization of the different scene components as well as user-interaction and animations.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to provide for interaction.  As disclosed by Chen, the applicability of the coding used by both Bae and Laude can extend to interaction as well as animation to serve common media formats such as gaming, graphics, etc. 
Claim 11
Bae does not explicitly disclose, but Chen makes obvious wherein the encoding comprises a synthetic natural hybrid coding (SNHC) process (¶ 4: “Therefore, MPEG-4 standard has already started to work on the coding method for the combination of natural video and computer graphics. Originally in 1995, the subgroup SNHC (Synthetic Natural Hybrid Coding, in 2005 the SNHC group of MPEG changed its name into 3DGC (3D Graphics Coding) group) was set up, and it developed the synthetic coding tools in MPEG-4 part 2: visual. The synthetic visual tools include Face and Body Animation (FBA), 2D and 3D mesh coding, and view-dependent scalability. In a nutshell, MPEG-4 SNHC combines graphics, animation, compression, and streaming capabilities in a framework that allows for integration with (natural) audio and video.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider SNHC.  As disclosed by Chen, ¶ 4: “MPEG-4 SNHC combines graphics, animation, compression, and streaming capabilities in a framework that allows for integration with (natural) audio and video”—the field of endeavor of both Bae and Laude. 
Claim 20
	The same teachings and rationales in claim 10 are applicable to claim 20.
Allowable Subject Matter
Claim(s) 4, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 4, the cited references do not suggest client-side annotations in the context of parent claims 1 and 3, which considers client server.  Bae’s general discussion of machine learning in the field of endeavor does not provide motivation for using client-side annotations. 
Regarding claim(s) 8, the cited references do not suggest comparison of the client-side graphic using a similarity metric.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611